Name: Council Regulation (EEC) No 1397/78 of 20 June 1978 amending Regulation (EEC) No 1358/77 laying down general rules for offsetting storage costs for sugar
 Type: Regulation
 Subject Matter: accounting;  foodstuff;  beverages and sugar
 Date Published: nan

 Avis juridique important|31978R1397Council Regulation (EEC) No 1397/78 of 20 June 1978 amending Regulation (EEC) No 1358/77 laying down general rules for offsetting storage costs for sugar Official Journal L 170 , 27/06/1978 P. 0003 - 0003 Finnish special edition: Chapter 3 Volume 10 P. 0024 Greek special edition: Chapter 03 Volume 21 P. 0193 Swedish special edition: Chapter 3 Volume 10 P. 0024 Spanish special edition: Chapter 03 Volume 14 P. 0145 Portuguese special edition Chapter 03 Volume 14 P. 0145 COUNCIL REGULATION (EEC) No 1397/78 of 20 June 1978 amending Regulation (EEC) No 1358/77 laying down general rules for offsetting storage costs for sugar THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organization of the market in sugar (1), as last amended by Regulation (EEC) No 1396/78 (2), and in particular Article 8 (3) (a) thereof, Having regard to the proposal from the Commission, Whereas Article 8 of Regulation (EEC) No 3330/74 which defines the basic provisions governing the system for offsetting storage costs in the sugar sector extends the application of that system to sucrose syrups produced in the Community after crystallization of sugar and to syrups derived from preferential sugar ; whereas therefore it appears necessary to amend Council Regulation (EEC) No 1358/77 of 20 June 1977 laying down general rules for offsetting storage costs for sugar and repealing Regulation (EEC) No 750/68 (3), HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1358/77 is amended as follows: 1. In Article 2 (1) the words "at the beginning of the period referred to in Article 4 (2)" are deleted. 2. The following is added at the end of the second indent of Article 3 (1): "and the syrups referred to in the second subparagraph of Article 8 (1) of Regulation (EEC) No 3330/74". Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1978. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 20 June 1978. For the Council The President P. DALSAGER (1)OJ No L 359, 31.12.1974, p. 1. (2)See page 1 of this Official Journal. (3)OJ No L 156, 25.6.1977, p. 4.